Citation Nr: 1200609	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  08-04 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a back disability


REPRESENTATION

Appellant represented by:	The American Legion



INTRODUCTION

The Veteran had active service from August 1970 to February 1984.  

This appeal arises from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina.  The RO determined that new and material evidence had not been received to reopen a claim for service connection for a back condition and denied entitlement to an increased rating for amputation of the left thumb.

In November 2008, the Veteran wrote that he wanted to withdraw his appeal of the denial of an increased rating for the left thumb amputation.  That issue is no longer before the Board.  38 C.F.R. § 20.400 (2011).


FINDINGS OF FACT

1.  In March 1996, the RO denied entitlement to service connection for a back disability; additional service treatment records were received prior to that decision becoming final; the supplemental records were new and material, and the March 1996 decision was never reconsidered.

3.  The Veteran has a current back disability that is related to leg shortening and scoliosis that was first identified in service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim for service connection for a back disability.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.156, 20.1103 (2011).

2.  A low back disability, namely scoliosis of the lumbar spine with stenosis and multilevel discogenic changes, was incurred in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision in this appeal, further assistance is unnecessary to aid the Veteran in substantiating his claim.  

Prior Decisions

The RO initially denied entitlement to service connection for a back condition in March 1996.  The RO considered only service treatment records for the period from 1970 to 1972.  The RO also had before it a VA outpatient treatment record dated in March 1995, which showed that the Veteran had a history of low back pain; and the Veteran's July 1995 claim in which he reported severe back pain, which he attributed to driving tractor trailers and heavy lifting.  

The basis for the RO denial was that the service treatment records did not show a back disability.

A few days prior to the March 1996 rating decision, the RO had received service treatment records for the period from 1978 to 1984.  These records apparently had not reached the rating board at the time of its decision.  The records show that on examination for discharge and immediate reenlistment in June 1978, the Veteran was found to have a 1 to 2 cm. leg shortening, which was found to have resulted in scoliosis of the thoracic and lumbar spines.

The Veteran did not submit a notice of disagreement within one year of the March 1996, decision, nor was any additional evidence received.  Cf. 38 C.F.R. § 3.156(b) (new and material evidence received within the appeal period after a rating decision will be considered as having been received in conjunction with that decision).

In an April 2002 rating decision, the RO again denied the claim for service connection for a back disability on the grounds that new and material evidence had not been received.  The RO found that newly received evidence, consisting of VA outpatient treatment records, did not show that the Veteran's disability was caused by service.

The Veteran again did not submit a notice of disagreement within one year of the notice of the April 2002 decision and did no additional evidence was received.

At the time of the March 1996 and April 2002 rating decisions, VA regulations provided that if new and material evidence consisted of a supplemental report from the service department received before or after the decision had become final, the former decision would be reconsidered by the adjudicating agency of original jurisdiction.  38 C.F.R. § 3.156(c) (2001) (effective prior to October 6, 2006).

For claims prior to August 2001, the provisions of 38 C.F.R. § 3.156(a) defined new and material evidence as:

[E]vidence not previously submitted to agency decisionmakers which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant, and which by itself or in connection with evidence previously assembled is so significant that it  must be considered in order to fairly decide the merits of the claim.

The additional service treatment records received in March 1996 were clearly new and material.  The March 1996 rating decision was premised on the absence of any mention of a back disability in the service treatment records, while the newly received records did mention such a disability.  The claims could not have been fairly decided without consideration of the report of lumbar and thoracic spine scoliosis in service.

The March 1996 decision was; however, never reconsidered and the April 2002 decision treated the March 1996 decision as final.  The absence of any final reconsideration of the March 1996 decision, means that there is no final decision with regard to the Veteran's claim for service connection for a back disability.  Accordingly, the Board will consider the claim on the merits.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (2011). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). 

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The United States Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)). Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

As discussed above, the service treatment records provide evidence of a back disability, namely scoliosis of the thoracic and lumbar spines.  This disability was not reported on the examination when the Veteran was accepted for service.  The element of an in-service disease or injury is thus satisfied.

A July 2009 MRI confirms the presence of current scoliosis with osteophytes, and disc disease.  Hence a current back disability is demonstrated.  The post-service treatment records document complaints of back pain since at least 1995.  A March 1995 VA treatment record confirmed the in-service finding of leg shortening.  The Veteran has reported on a number of occasions that his symptoms began in service.  In September 2009, he reported to a VA treatment provider that the back pain had begun during service in conjunction with his duties as a paratrooper.  Service department records show that the Veteran received a parachute badge.  

A January 2000 VA outpatient treatment record does show, as the RO suggested in its April 2002 decision, that he had experienced back pain after lifting cases of soda the previous month; but the record documents complaints of back pain prior to that injury.  In sum, the evidence is in at least equipoise on the question of whether there has been a continuity of symptomatology since service.

It is also true that in January 2009, a VA nurse practitioner provided an examination and a negative opinion on the possible link between the current back disability and service.  

The examiner stated that she had reviewed the claims folder but found no evidence of complaints of back pain in service.  This opinion is of no probative value, because it is premised on an inadequate rationale and an inaccurate report of the history.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008)

The examiner ignored the documented scoliosis in service.  Moreover, the examiner failed to consider the Veteran's reports of symptoms beginning in service and seemed to require that his claims be documented in the service treatment records.  Such an opinion is inadequate and cannot be relied upon.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

Resolving reasonable doubt in the Veteran's favor, the Board finds that the elements necessary for service connection have been met.  Service connection for a back disability, diagnosed as scoliosis, osteophytes and multilevel discogenic and facet changes; is granted.




						(CONTINUED ON NEXT PAGE)
ORDER

Service connection for a back disability; is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


